Name: Commission Regulation (EC) No 112/97 of 22 January 1997 amending Council Regulation (EC) No 1522/96 regarding the opening and providing for the administration of certain tariff quotas for imports of rice and broken rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  Asia and Oceania;  international trade
 Date Published: nan

 23 . l . 97 PEN Official Journal of the European Communities No L 20/23 COMMISSION REGULATION (EC) No 112/97 of 22 January 1997 amending Council Regulation (EC) No 1522/96 regarding the opening and providing for the administration of certain tariff quotas for imports of rice and broken rice 3 . Quantities not covered by import licences issued in respect of the first, second and third tranches shall be carried over to the following tranche of the relevant quota. For quantities not covered by import licences issued under the September tranche, import licence applica ­ tions may be submitted in respect of all countries of origin covered by the relevant quota under an ad ­ ditional tranche in October pursuant to Article 4 ( 1 ) first subparagraph, except as regards the quantities set out in paragraph 1 (c) and 2 (c) above . However, as regards quantities set out in paragraph 2 (c) for Thailand not covered by import licences issued under the September tranche in 1996, an additional tranche of 12 498,9 tonnes shall be opened in accord ­ ance with Article 4 ( 1 ) second subparagraph .'; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3093/95 of 22 December 1995, laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV (6) consequent upon the accession of Austria, Finland and Sweden to the European Union ('), and in particular Article 5 thereof, Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusions of the results of the consultations with Thailand under GATT Article XXIII (2), and in particular Article 3 thereof, Whereas the management of the tariff quota for Thailand has given rise to certain administrative problems; whereas it is therefore appropriate to allow for 1996 a certain ad ­ ditional flexibility as regards imports of broken rice in the framework of the tariff quota; Whereas the management of the tariff quotas is essen ­ tially based on the issue of export licences by the coun ­ tries of origin ; whereas it is important that applicants submit the original export certificate; Whereas, to enable the services of the Commission to monitor the quantities of goods imported under this Regulation , it is necessary to specify that Member States shall communicate the quantities imported in small pack ­ ages; Whereas, in order to avoid speculation in the application of licences, it should be stipulated that applicants can submit only one application within the maximum quan ­ tity provided for in respect of the tranche and country of origin in question; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, 2. Article 3 is replaced by the following: Article 3 Where import licence applications are submitted in respect of rice and broken rice originating in Thailand and rice originating in Australia under the arrange ­ ments laid down in Article 1 , they shall be accom ­ panied by the original of the export liences completed in accordance with the model set out in Annexes I and II respectively and issued by the competent body in the countries as indicated therein . As regards sections 7, 8 and 9 of Annex I, the entries are facultative . Export licences delivered in respect of the tranches foreseen in Article 2 are only valid during the relevant year.'; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1 522/96 (3) is amended as follows : 1 . Article 2, paragraph 3 is replaced by the following paragraph : 3 . Article 4, paragraph 1 is replaced by the following paragraph : ' 1 . Licence applications shall be lodged with the competent authority in the Member State concerned in the first five working days of the month corresponding to each tranche . However, as regards the quantities reserved for Thai ­ land foreseen in Article 2 paragraph 3 third subpara ­ graph, licence applications shall be lodged with the competent authority in the Member State concerned in the first three working days following the entry into force of the present Regulation.'; (*) OJ No L 334, 30 . 12. 1995, p . 1 . I1) OJ No L 122, 22. 5 . 1996, p . 15. 0 OJ No L 190 , 31 . 7. 1996, p . 1 . No L 20/24 EN Official Journal of the European Communities 23 . 1 . 97 4. the following indent is added to Article 4 (5): '  where no export certificate is demanded, appli ­ cants must submit only one application within the maximum quantity provided for in respect of the tranche and country of origin in question.'; 5 . in Article 7, paragraph 4 is replaced by the following paragraph: '4 . The term of validity of the licences shall be fixed in accordance with Article 6 ( 1 ) of Regulation (EC) No 1162/95. However, except for the year 1996, it may not extend beyond 31 December of the year of issue .'; 6 . in Article 8 , subparagraph (b) is replaced by the fol ­ lowing: '(b) by the last working day of each month following the month of release for free circulation , of the quantities, broken down by CN code, packing and country of origin , actually released for free circula ­ tion .'; 7 . the following paragraph is added to Article 9 : '3 . Quantities imported in packages of the kind mentioned in paragraph 2 and entered into free cir ­ culation are noted on the relevant import licence in accordance with Article 22 of Regulation (EC) No 3719/88 .'; 8 . Annex II to Regulation (EC) No 1522/96 is replaced by the Annex to this present Regulation . Article 2 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II J3wAU8TRAUAtf, rt' Export Certificate No COMMONWEALTH OF AUSTRALIA REPRESENTED BY THE DEPARTMENT OF PRIMARY INDUSTRIES AND ENERGY EXPORT LICENCE for semi-milled or milled rice (code No 1006 30) and husked rice (code No 1006 20) 1 . Exporter 2 . Importer Name : Name : Address : Address : Country : Country : 3 . Country/Countries of destination in EU 4 . Type of rice/specification 5 . Consignment weight metric tonnes Milled/Semi-milled (code No 1006 30) Husked/Brown (code No 1006 20) Net weight : Department of Primary Industries and Energy by its Delegate Signature Date of issue Date of Expiry For use by EU authorities